DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 4, 6 – 17, 19 – 28, and 30 – 32 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

JANG discloses UE receiving SIB13 that includes indication of the UE intending to receive MBMS service, where the UE performs cell reselection based on the frequency information in the User Service Description. The UE also receives SIB including indication of MBSFN subframe and another SIB including resource allocation location information carrying MCCH, where the indicator indicates location of the subframe used for carrying the MBSFN data and the session information on the currently provided service. However, JANG does not explicitly disclose “subscribing, by the UE, to at least one MBMS session corresponding to at least one MBMS content that the UE is interested in; selecting, by the UE, a plurality of Base Stations (BSs) that supports the at least one MBMS session corresponding to the interested at least one MBMS content, using the MC, wherein the plurality of BSs transmit the interested at least one MBMS content to the UE based on a unique IP address of the UE, wherein the plurality of BSs maintains the at least one MBMS session independently for transmitting the corresponding at least one MBMS content to the UE, without synchronization, and wherein the at least one MBMS session is created, modified, and terminated by at least one content provider; receiving, by the UE, radio resource allocation information from the selected plurality of BSs on beginning of the subscribed at least one MBMS session corresponding to the interested at least one MBMS content; receiving, by the UE, a plurality of copies of the interested at least one MBMS content from the selected plurality of BSs independently at a time on different Physical Resource Blocks (PRBs) based on the received radio resource allocation information; and combining, by the UE, the received plurality of copies of the interested at least one MBMS content.” 

	YU discloses the MBMS-GW receives MBMS bearer context configuration to create MBMS bearer context according to the BM-SC configuration to for a distribution tree of relevant eNBs, where the UE performing duplicate detection for data over the multicast MBMS bearer and unicast EPS bearer. However, YU does not explicitly disclose “subscribing, by the UE, to at least one MBMS session corresponding to at least one MBMS content that the UE is interested in; selecting, by the UE, a plurality of Base Stations (BSs) that supports the at least one MBMS session corresponding to the interested at least one MBMS content, using the MC, wherein the plurality of BSs transmit the interested at least one MBMS content to the UE based on a unique IP address of the UE, wherein the plurality of BSs maintains the at least one MBMS session independently for transmitting the corresponding at least one MBMS content to the UE, without synchronization, and wherein the at least one MBMS session is created, modified, and terminated by at least one content provider; receiving, by the UE, radio resource allocation information from the selected plurality of BSs on beginning of the subscribed at least one MBMS session corresponding to the interested at least one MBMS content; receiving, by the UE, a plurality of copies of the interested at least one MBMS content from the selected plurality of BSs independently at a time on different Physical Resource Blocks (PRBs) based on the received radio resource allocation information; and combining, by the UE, the received plurality of copies of the interested at least one MBMS content.”

SHINDO discloses control stations each of which controls a base station, where each of the control stations establishes time synchronization with another control station and instructs the connected base station to set the cell to the frequency designated by the core network node and transmits the MBMS data to the connected base station in accordance with the transmission timing designated by the core network node and the mobile station then receives the MBMS data. However, SHINDO does not explicitly disclose “subscribing, by the UE, to at least one MBMS session corresponding to at least one MBMS content that the UE is interested in; selecting, by the UE, a plurality of Base Stations (BSs) that supports the at least one MBMS session corresponding to the interested at least one MBMS content, using the MC, wherein the plurality of BSs transmit the interested at least one MBMS content to the UE based on a unique IP address of the UE, wherein the plurality of BSs maintains the at least one MBMS session independently for transmitting the corresponding at least one MBMS content to the UE, without synchronization, and wherein the at least one MBMS session is created, modified, and terminated by at least one content provider; receiving, by the UE, radio resource allocation information from the selected plurality of BSs on beginning of the subscribed at least one MBMS session corresponding to the interested at least one MBMS content; receiving, by the UE, a plurality of copies of the interested at least one MBMS content from the selected plurality of BSs independently at a time on different Physical Resource Blocks (PRBs) based on the received radio resource allocation information; and combining, by the UE, the received plurality of copies of the interested at least one MBMS content.”

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “subscribing, by the UE, to at least one MBMS session corresponding to at least one MBMS content that the UE is interested in; selecting, by the UE, a plurality of Base Stations (BSs) that supports the at least one MBMS session corresponding to the interested at least one MBMS content, using the MC, wherein the plurality of BSs transmit the interested at least one MBMS content to the UE based on a unique IP address of the UE, wherein the plurality of BSs maintains the at least one MBMS session independently for transmitting the corresponding at least one MBMS content to the UE, without synchronization, and wherein the at least one MBMS session is created, modified, and terminated by at least one content provider; receiving, by the UE, radio resource allocation information from the selected plurality of BSs on beginning of the subscribed at least one MBMS session corresponding to the interested at least one MBMS content; receiving, by the UE, a plurality of copies of the interested at least one MBMS content from the selected plurality of BSs independently at a time on different Physical Resource Blocks (PRBs) based on the received radio resource allocation information; and combining, by the UE, the received plurality of copies of the interested at least one MBMS content” as recited in Claim 1. Similar limitations are presented in the amended independent Claim 14, and 27.

Dependent claims 2 – 4, 6 – 13, 15 – 17, 19 – 26, 28, and 30 – 32 further limit the allowed independent claims 1, 14, and 27. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DIESEN et al – the eNB receives MBMS payload, replicates the MBMS payload to produce a plurality of copies of the MBMS payload, and assembles a first data packet for conveyance to a first mobile station, where the first data packet comprises at least a portion of a first copy of the MBMS payload of the plurality of copies of the MBMS payload
JIN et al – the device divides the MBMS service into multiple types according to service node and service content, configures corresponding wireless link distribution plan to every type of MBMS service, selects corresponding wireless link distribution plan according to the MBMS service request originated by user, selects possibly optimized wireless link by the condition to provided MBMS service, provided with MBMS service in the combined E-MBMS system
David LECOMPTE – the server creates a specific MBMS service data flow containing only header information, and transmits the specific MBMS service data flow to the UEs separately from MBMS data packets

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468